Citation Nr: 0315171	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation on residuals 
of an injury to the left fourth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York (NY), that granted the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the left fourth toe and evaluated this 
disability as zero percent disabling (non-compensable).  The 
veteran disagreed with this evaluation in March 2000 and 
perfected a timely appeal in May 2000.  It is noted that, by 
decisions issued in April 2001 and July 2002, the Board 
remanded this claim for additional development.  Following 
additional development, this claim was returned to the Board.

Based on the fact that the evaluation assigned to the 
veteran's service-connected residuals of an injury to the 
left fourth toe is the result of an original claim filed in 
July 1999, the Board notes that all of the evidence 
considered in the initial evaluation following the grant of 
service connection in February 2000 must be considered when 
this claim is re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

REMAND

As noted above, in a decision issued in July 2002, the Board 
remanded the veteran's claim for an initial compensable 
evaluation on service-connected residuals of an injury to the 
left fourth toe (which the Board characterized as entitlement 
to an initial rating in excess of zero percent for residuals 
of an injury to the left fourth toe, to include 
extraschedular consideration) back to the RO for additional 
development.  Specifically, the Board noted in its July 2002 
decision that the RO had failed to comply with the terms of 
the Board's prior remand in April 2001, which had directed 
the RO to schedule the veteran for VA neurological 
examination.  Citing Stegall v. West, 11 Vet. App. 268, 271 
(1998) (hereinafter, "Stegall"), the Board again remanded 
the veteran's claim in July 2002 and, among other things, 
directed the RO to schedule the veteran for VA neurological 
examination.  

A detailed review of the veteran's claims folder indicates 
that, to date, the veteran has not received the VA 
neurological examination originally requested in the Board's 
April 2001 remand and again requested in the Board's July 
2002 remand.  Included in the veteran's claims folder is a 
Compensation and Pension Examination Request Form dated in 
February 2003 in which VA neurological examination of the 
veteran was requested by the RO.  The specific questions 
asked of the VA neurological examiner by the Board in its 
July 2002 remand also were highlighted on this form.  
However, it is unclear from a detailed review of the 
veteran's claims folder whether this examination has, in 
fact, been scheduled or accomplished.  As noted in the 
Board's July 2002 remand, in Stegall, the United States Court 
of Appeals for Veterans Claims (hereinafter, the "Court") 
held that a Board remand conferred upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court held in 
Stegall that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  See Stegall, supra.  
Given that the RO's continuing failure to comply with the 
terms of the Board's two previous remands of this claim 
represents a continuing Stegall violation, on remand, the RO 
must ensure that the veteran is scheduled for VA neurological 
examination and that the results of this examination are 
associated with the veteran's claims folder prior to 
returning this claim to the Board.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a neurological 
examination to determine the nature, 
extent, and etiology of his service-
connected residuals of an injury of the 
left fourth toe.  Send the claims folder 
to the examiner(s) for review.  All 
examination findings should be set forth.  
All clinical findings should be reported 
in detail.  The examiner(s) should note 
all clinical manifestations of the 
veteran's disability associated with his 
in-service left fourth toe injury.  The 
examiner(s) should indicate whether the 
veteran has any neurological abnormality 
referable to the service-connected 
residuals of an injury to the left fourth 
toe and, if so, describe the nerve(s) 
affected and all manifestations of this 
disability.  The examiner(s) also should 
indicate whether the affected nerve(s) 
results in complete or incomplete 
paralysis.  If the paralysis is 
incomplete, the examiner(s) should 
indicate whether it is moderate, 
moderately severe, or severe.  Finally, 
the examiner(s) should provide an opinion 
as to whether the veteran's subjective 
complaints of pain are supported by 
objective examination.

2.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim of entitlement to an 
initial compensable evaluation on 
residuals of an injury to the left fourth 
toe.  In its decision, the RO must 
consider the report of the veteran's VA 
neurological examination accomplished in 
response to the development request 
listed above.  As noted above, because 
the veteran has disagreed with the 
initial evaluation assigned to his 
service-connected residuals of an injury 
to the left fourth toe, all of the 
evidence considered in the initial 
evaluation following the grant of service 
connection in February 2000 must be 
considered when the veteran's claim is 
re-adjudicated by the RO.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on this 
claim, to include all pertinent evidence 
received since the statement of the case 
(May 2000), the supplemental statement of 
the case (January 2002), and the 
applicable law and regulations governing 
entitlement to an initial compensable 
evaluation on service-connected residuals 
of an injury to the left fourth toe.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


